Gordon McCloud, J.
¶34 (concurring in result) — The single question presented in this case is whether the right to open justice and a public courtroom applies to preliminary hardship determinations based on written jury questionnaires, where, as here, the judge memorializes those decisions immediately afterward on the record in open court.8 I agree with the majority that the answer to that question is no.
¶35 However, I disagree with the majority’s additional dicta and I write separately to make clear that it is unnecessary to our decision in this case.
¶36 First, the majority makes clear that the two preliminary hardship determination discussions at issue occurred *734outside of the courtroom, in a separate “ ‘jury room/ ” during what was clearly a recess. Majority at 723-24 (quoting 9 Tr. of Proceedings (TrP) (Oct. 15, 2007) at 1297 (portion of transcript showing that court recessed at 10:10 a.m. and reconvened at 12:19 p.m. and that the jury room session occurred in the interim)). In fact, the second such jury room discussion is characterized by the trial judge himself as something that would occur after he “ ‘retire [d]’ ” to that “ ‘jury room.’ ” Majority at 727 (quoting 10 TrP (Oct. 16, 2007) at 1570). But the majority then twice calls out the fact that the transcript is silent about whether the door to that jury room was open or closed during this recess and even characterizes it as a “work session” rather than a recess. Id. at 724 (“There is no indication whether the door to the jury room was open or closed during the work session or whether any member of the press or the public requested or was denied access to the session.”), 727 (“There is no indication whether the door to the jury room was open or closed during the work session . . . .”).
¶37 The majority’s citations to the record are certainly accurate. But they are irrelevant and therefore misleading. They tend to imply that whether the door to a jury room or judge’s chambers is open or closed is relevant to determining whether a proceeding that occurs in there — during a “recess” when the parties and the court “retired” to that location — is really open or closed. That is incorrect. We have held that retiring to such a separate and presumptively private setting outside of the public courtroom constitutes a courtroom closure. In State v. Frawley, 181 Wn.2d 452, 334 P.3d 1022 (2014) (plurality opinion), for example, we considered two consolidated cases raising courtroom closure issues. In one of them, the judge and counsel retired to the judge’s chambers to conduct certain voir dire proceedings— and we began by addressing whether that constituted a courtroom closure. We noted that the record showed that the door to the judge’s chambers was open, the judge purposely left it open, and the judge subjectively character*735ized his decision to leave the door open as somehow creating another open courtroom in chambers: “The court stated multiple times throughout this discussion and at the in-chambers questioning of the juror that the individual questioning had to and did remain a public proceeding. During the in-chambers questioning, the judge stated for the record, ‘The inner and outer door to my chambers are open. The courtroom door is closed, but this must remain a public proceeding.’ ” Id. at 457-58 & n.6. But we rejected the notion that keeping the door open to that separate, private room created a little public courtroom right there in chambers. Instead, we treated it as a case in which the courtroom was closed. Id. at 460 (“In both cases, the in-chambers questioning of jurors constituted a closure of the courtroom under [State v.] Wise, 176 Wn.2d 1[, 288 P.3d 1113 (2012)].”). The court decided that case, instead, on waiver issues.
¶38 If leaving the door to chambers open did not create an open-chambers courtroom in that case, then silence about leaving the doors to the jury room open cannot create an open-jury-room courtroom in this case. Retiring to a jury deliberation room, like retiring to chambers, is leaving the courtroom, and the public, behind.
¶39 Next, the majority discusses structural error — even though it finds no error in the first place. The majority certainly does not depart from our settled precedent applying structural error analysis to courtroom closure errors. But it states that the reason it adheres to precedent is because the case did not present a proper vehicle for revisiting that precedent. Majority at 729 (“In light of this determination [that the public trial right does not attach to juror hardship determinations], we will not revisit our approach to structural error at this time”), 733 (“we decline to reconsider the structural error doctrine as applied to the public trial right in dicta”).
¶40 I agree that we need not address what type of error occurred because no error occurred. But I disagree with the dicta that undermines our structural error jurisprudence. *736We have treated violations of the constitutional public trial right as structural error, in criminal cases, for the last 20 years, since State v. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995). See, e.g., State v. Paumier, 176 Wn.2d 29, 33, 288 P.3d 1126 (2012); Wise, 176 Wn.2d at 7; State v. Strode, 167 Wn.2d 222, 217 P.3d 310 (2009) (plurality opinion); State v. Easterling, 157 Wn.2d 167, 137 P.3d 825 (2006).
¶41 I therefore respectfully disagree with the dicta in the majority’s opinion. But I concur in the result.
Stephens, J., concurs with Gordon McCloud, J.

 As we all agree, the right to a public trial is guaranteed by both the Washington (Const, art. I, §§ 10, 22) and United States (U.S. Const, amends. I, VI) Constitutions.